MEMORANDUM **
Bruce Bissonnette appeals from the 137-month sentence imposed after his guilty-plea conviction for maintaining a drug-involved premises, in violation of 21 U.S.C. § 856 and 18 U.S.C. § 2.
Contrary to Bissonnette’s contentions, the district court did not clearly err by declining to grant him a downward adjustment pursuant to U.S.S.G. § 3B1.2 for being a “minimal participant” in the scheme. See United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir.2006). The record allowed for the reasonable inference that Bissonnette knew of the nature of the drug haul from California to Montana and of the narcotics' sales originating in the house where he was living. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.